DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendments after Non-final office action filed on 7/13/2021 and 7/23/2021 are acknowledged.  
3.	Please do NOT enter the amendment to claim and the amendment to specification filed on 7/13/2021. 
4.	Claims 1-10 and 14-16 haven been cancelled.  
5.	Claims 11-13 are pending in this application.	
6.	Applicant elected with traverse of Group 2 (claims 11-15) and elected with traverse of LLFLVTLPFWIHYVRGHNWVFGHDDD-PEG27-NH2 (SEQ ID NO: 21) as species of CCR3 peptide analog; a nanoparticle composition comprising LLFLVTLPFW IHYVRGHNWVFGHDDD-PEG27-NH2 (SEQ ID NO: 21) as CCR3 peptide analog and prednisolone as the second therapeutic agent as species of nanoparticle composition; asthma as species of eosinophil- or CCR3-mediated diseases or conditions; lungs as species of site of administration; nebulization as species of form of the pharmaceutical composition; and SEQ ID NO: 21 and air as the ingredients of metered dose inhaler as species of metered dose inhaler in the reply filed on 3/19/2021.
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 11-13 are drawn to a method of treating or ameliorating one or more symptoms of asthma, eosinophilic esophagitis, eosinophilic colitis, allergic rhinitis, atopic dermatitis, Crohn's disease, inflammatory bowel disease, or age-related macular degeneration in a subject in need thereof, wherein the method comprises 
7.	Claims 11-13 as filed in the amendment filed on 7/23/2021 are allowed.

Withdrawn Objections and Rejections 
8.	Objection to the specification is hereby withdrawn in view of Applicant’s amendment to the specification.
9.	Objection to claim 11 is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Rejection to claims 11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
11.	Rejection to claims 11-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (scope of enablement) is hereby withdrawn in view of Applicant's amendment to the claim.

13.	Rejection to claims 11-13 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent 10363286 B2 in view of Bertrand et al (Exp. Opin. Invest. Drugs, 2000, 9, pages 43-52), Du Bois et al (US 2003/0229121 A1) and Gonzalez-Rothi et al (Clin. lmmunother., 1995, 4, pages 331-337) is hereby withdrawn in view of Applicant's correction of the Application Data Sheet with instant application being a DIV of US application No. 15/639434 (issued as US patent 10363286 B2).

Reasons for Allowance
14.	The following is an examiner’s statement of reasons for allowance: 
The method recited in instant claims 11-13 is free of prior art.  The closest prior arts are Tarasova et al (WO 99/43711 A1, filed with IDS), Veronese et al (DDT, 2005, 10, pages 1451-1458, cited and enclosed in the previous office action), Bertrand et al (Exp. Opin. Invest. Drugs, 2000, 9, pages 43-52, cited and enclosed in the previous office action), Du Bois et al (US 2003/0229121 A1, cited and enclosed in the previous office action) and Gonzalez-Rothi et al (Clin. lmmunother., 1995, 4, pages 331-337, cited and enclosed in the previous office action).  The teachings of the cited prior art references have been set forth in Section 20 of the Non-final office action dated .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 11-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LI N KOMATSU/Primary Examiner, Art Unit 1658